DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	US Patent Application No. 17/067158 is a continuation of US Patent Application No. 16/135414, now US Patent 10,802,395.
3.	Claims 1-20 are currently pending and have been fully considered.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The following examiner’s amendment is to correct minor informalities in claims 2, 3, 11 and 12.

5.	Please amend the application as follows:
	- Claim 2, Line 2: coplanar with a surface of the membrane which faces toward the pattern layer.
	- Claim 3, Line 2: non-coplanar with a surface of the membrane which faces against the pattern layer.
Claim 11, Line 2: coplanar with a surface of the membrane which faces toward the pattern layer.
	- Claim 12, Line 2: non-coplanar with a surface of the membrane which faces against the pattern layer.

Terminal Disclaimer
6.	The terminal disclaimer filed on 9/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,802,395 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
7.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-20 are in condition for allowance because the prior art does not teach or suggest a mask for photolithography, a pellicle or a method of manufacturing a mask that comprises an optical member disposed in the membrane of the pellicle.
	Boom et al. (US 2008/0002168 A1) teach a lens element comprising a concave side; a membrane; and a nozzle, wherein the membrane covers the concave side, and the nozzle is configured to supply and/or remove a liquid and/or a gas in between the concave side and the membrane. Boom et al. however do not teach or suggest an optical member being disposed in the membrane of a pellicle.


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724